Title: From George Washington to General Henry Clinton, 16 September 1778
From: Washington, George
To: Clinton, Henry


          
            sir.
            Head Qrs [White Plains] Septr 16th 1778
          
          I transmit you the inclosed Copies of sundry Resolutions of Congress, by their order, and take the liberty to request your Answer to the last of them, on the subjects of passports by the earliest opportunity.
          I was much concerned to hear, that one of my patroles fired on a Flag coming from your lines on Monday Evening. I shall do every thing in my power to prevent the like mistake on any future occasion. With due respect I have the honor to be sir Yr Most Obedt servant
          
            Go: Washington
          
        